Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant canceled the claim 252, thus rendering 112(a) rejection moot.  In the reply filed on 18 April 2022, Applicant submitted that the ‘349 publication and the instant application were commonly owned on the effective filing date of the instant application. Therefore, the ’349 publication is not available as a prior art reference under 35 U.S.C § 102(a)(2). For at least this reason, a prima facie case of nonstatutory obviousness-type double patenting has not been made.
Applicant further submitted that the instant claims are patentable over claims 113-117 and 119 of the ‘842 application in view of the ‘349 publication at least because a multispecific antibody produced the claimed methods exhibits unexpected superior properties when compared to bivalent monospecific anti-GITR and anti-OX40 antibodies containing Fab regions that are identical to those in the multispecific antibody.
Specifically, Figure 3G demonstrates that the multispecific antibody, pab1876 X pab2049, not only induced a significant increase in cytotoxicity of regulatory T cells when compared to the individual monospecific bivalent antibodies pab1876 or pab2049 alone, but also when compared to the combination of both of these monospecific bivalent antibodies. In other words, a multispecific antibody comprising one arm capable of binding GITR and one arm capable of binding OX40 induced significantly greater cytotoxicity than that seen in cells exposed to the combination of a monospecific bivalent antibody comprising two arms capable of binding GITR and a monospecific bivalent antibody comprising two arms capable of binding OX40. This result was unexpected for at least two reasons. Firstly, the pab1876 X pab2049 multispecific antibody would be expected to have a reduced functional affinity (also known in the art as avidity) for both GITR and OX40 relative to the monospecific bivalent pab1876 and pab2049 antibodies, due to the presence of only one antigen-binding site for each of GITR and OX40 in the pab1876 X pab2049 multispecific antibody. This reduced functional affinity would be expected to reduce the potency of the pab1876 X pab2049 multispecific antibody relative to the monospecific bivalent pab1876 and pab2049 antibodies. Secondly, it was well established in the art at the time of filing of the instant application that both GITR and OX40 require clustering for activation. Given that the pab1876 X pab2049 multispecific antibody is monovalent for GITR and OX40 binding, the skilled worker would expect that pab1876 X pab2049 would be less effective at clustering each of GITR and OX40 (and therefore less efficacious as a GITR and/or OX40 agonist), relative to the monospecific bivalent pab1876 and pab2049 antibodies (page 14-15 of Applicant’s response).
Applicant’s Arguments have been fully considered and found to be persuasive. Therefore, double patenting rejections on the record have been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 206-251 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643  

/Brad Duffy/Primary Examiner, Art Unit 1643